DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “harmful substance elimination device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “harmful substance elimination device” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “harmful substance elimination” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  the harmful substance elimination device (40) in Fig. 1 and as described in at least ¶[0043] of corresponding U.S. Patent Appl. Publ. No. 2022/0243358.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2017/0306521 to Hoshikawa, et al. (hereinafter “Hoshikawa”) in view of U.S. Patent Appl. Publ. No. 2003/0015090 to Shore, et al. (“Shore”). 
Regarding claim 1, Hoshikawa teaches a production apparatus for a metal oxide single crystal (see, e.g., the Abstract, Figs. 1-18, and entire reference) including:
a furnace having an interior heated to a temperature of 1,500°C or more in an oxidative atmosphere (see, e.g., Fig. 3 and ¶¶[0068]-[0092] which teach a furnace body (14) having an interior which his capable of being heated to temperatures of greater than 1,500 °C by means of a heater (20) in an oxidative atmosphere),
a heater heating the interior of the furnace (see, e.g., Fig. 3 and ¶¶[0068]-[0092] which teach a heater (20) located within the furnace (14)),
an inlet pipe being disposed in a lower part of the furnace and connecting an interior and an exterior of the furnace (see, e.g., Fig. 3 and ¶¶[0068]-[0092] which teach that an inlet pipe is disposed in a lower part of the furnace (14) surrounding a crucible shaft (24)),
an exhaust pipe being disposed in an upper part of the furnace and connecting an interior and an exterior of the furnace (see, e.g., Fig. 3 and ¶¶[0068]-[0092] which teach that long holes (40) are formed in the lid (18) and that a gap is provided around the heater (20) located within the long hole (40); moreover, since the long holes (40) are not air tight they therefore function as an exhaust pipe as claimed).
Hoshikawa does not explicitly teach a duct being disposed above the furnace, and an exhaust fan and a harmful substance elimination device being disposed in the middle of the duct.  However, in Figs. 1-3, ¶¶[0002]-[0005], and ¶¶[0020]-[0028] as well as elsewhere throughout the entire reference Shore teaches an analogous system and method for capturing emissions from a controlled atmosphere treatment apparatus (10).  As shown in Fig. 1, for example, emissions from a furnace are captured by an internal zone (14) which is connected to an exhaust stack (22) which, in turn, is connected to a flow conduit (38) and header (46) which deliver the exhaust flow to an inlet manifold (48).  The inlet manifold (48), in turn, is connected to a multi-staged filter (50) and carbon bed followed by an exhaust fan (52).  The controlled atmosphere treatment apparatus (10) functions to provide controlled atmospheric conditions surrounding a furnace or oven and to collect environmentally unfriendly emissions arising therefrom.  Thus, a person of ordinary skill in the art would look to the teachings of Shore and would be inclined to provide the furnace (14) of Hoshikawa within an internal zone (14) in the apparatus of Shore along with a duct disposed above the furnace, an exhaust fan, and one or more filters in the claimed manner with the motivation for doing so being to provide greater control over the atmospheric conditions surrounding the furnace (14) and to extract and filter any harmful emissions emanating from the furnace (14) during crystal growth.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Hoshikawa teaches that an upper end of the exhaust pipe and a lower end of the duct are disposed apart from each other and directed facing each other (see, e.g., Fig. 3 and ¶¶[0068]-[0092] which teach that the inlet pipe is disposed in a lower part of the furnace (14) surrounding a crucible shaft (24) is disposed apart from and directed such that it faces the long holes (40) formed in the lid (18)).  
Regarding claim 3, Hoshikawa does not teach a shroud and opening as claimed.  However, in Figs. 1-3, ¶¶[0002]-[0005], and ¶¶[0020]-[0028] Shore teaches that:  
the production apparatus further comprises a shroud surrounding an upper part and a side of the furnace (see, e.g., Figs. 1-3 and ¶¶[0020]-[0028] which teach that the apparatus (10) includes an internal zone (14) which includes upper and side walls which together form a shroud which surrounds an upper part and a side of a furnace provided therein), and
an opening provided in an upper part of the shroud is connected to the lower end of the duct (see, e.g., Figs. 1-3 and ¶¶[0020]-[0028] which teach that an opening in an upper part of the internal zone (14) includes an opening connected to a lower end of the exhaust stack (22)).  
Thus, as detailed supra with respect to the rejection of claim 1, a person of ordinary skill in the art would look to the teachings of Shore and would be inclined to provide the furnace (14) of Hoshikawa within an internal zone (14) in the apparatus of Shore along with a duct disposed above the furnace, an exhaust fan, and one or more filters in the claimed manner with the motivation for doing so being to provide greater control over the atmospheric conditions surrounding the furnace (14) and to extract and filter any harmful emissions emanating from the furnace (14) during crystal growth.  
Regarding claim 4, Hoshikawa teaches that the heater is a resistance heater or an induction heater (see, e.g., Fig. 3 and ¶¶[0068]-[0092] which teach the use of a resistance heater (20) located within the furnace (14)).  
Regarding claim 5, Hoshikawa teaches that the furnace is a vertical Bridgeman furnace (see, e.g., Fig. 3 and ¶¶[0068]-[0092] which teach that the furnace (14) is configured for growing a -Ga2O3 crystal by the vertical Bridgman method).
Regarding claim 6, Hoshikawa teaches that the metal oxide is gallium oxide (see, e.g., Fig. 3 and ¶¶[0068]-[0092] which teach that the furnace (14) is configured for growing a -Ga2O3 crystal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Appl. Publ. No. 2015/0011076 to Dennis L. Demars teaches an embodiment of an exhaust conduit for a reactor in Fig. 1 and ¶¶[0010]-[0018].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714